DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 2/17/2021, Applicant, on 5/12/2021, amended Claims 1-3, 5-15, and 17-19, and cancelled Claims 4, 16, and 20.  Claims 1-3, 5-15, and 17-19 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(a) – The rejection is hereby removed in light of Applicant’s amendments.
Arguments regarding 35 USC §101 Alice – The rejection has been removed as the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as collecting, analyzing, and transmitting information for the purposes of displaying a user-specific registration optimization output, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing a user engagement score, a number of fields, and generating a user-specific output based on this which displays a user-specific number of fields based on user interactions as pointed out by the Applicant on p. 3 and 4 of Applicant’s Remarks of 5/12/2021. This is controlling of a user interface, and improvement, even if it were deemed not a practical application. Thus independent Claims 1, 13, and 18 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.
Arguments regarding 35 USC §103 – Applicant argues that the combination of Gurha and Bhatia does not teach the determined number of registration fields as claimed. Examiner disagrees as the rejection has been updated as necessitated by the amendment and the combination of Gurha, Bhatia, and Landing now teaches the argued limitation. Gurha teaches determining of information and scores based at least in part on a user engagement score for the particular user based at least in part on the user-specific historical data for the particular user as in [0236] where different models, such as categorization models in [0222] and awareness models as in [0223] are used to generate/determine scores, such as in [1012] a user interaction weighted score, i.e. an engagement score from the historical data of [0199] and defining fields for which content needs to be extract (types) as in [0199], these fields having to do with the ACEM data analytics platform as in [0194], where the ACEM is used for registrations. Bhatia teaches utilizing information and scores to output information comprising a number and a type of one or more registration fields equal to what is determined as in [0178] where a defined number of fields for which to be extracted which is outputted and selected based on the results as in [0197]. Further, Landing explicitly teaches a determined number of fields for a landing page in order to get more leads or for quality leads on pgs. 3-4, which is then used to determine an optimal number of fields as on p.4. 
Therefore, Applicant’s argument is considered non-persuasive, the combination of Ghurha, Bhatia, and Landing teaches the amended limitations of the claims, and the claims and their dependents remain rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 13-15 and 17 are not in one of the four statutory categories of invention.  Claim 13 recites “a computer program product” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer program product and medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “a program”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification in paragraphs [0065] and [0072].   As a result, Claim 13 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims.  
	The dependent Claims 14-15 and 17 are similarly rejected as they inherit the deficiencies of the rejected independent Claims.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurha (U.S. Publication No. 2016/0007083) in view of Bhatia (U.S. Publication No. 2015/0334469) in further view of Landing (NPL – How Long Should Your Landing Page Be?).

Regarding Claim 1, 13, and 18, Gurha teaches a method comprising: 
determining of information and scores based at least in part on a user engagement score for the particular user based at least in part on the user-specific historical data for the particular user ([0236] different models, such as categorization models in [0222] and awareness models as in [0223] are used to generate/determine scores, such as in [1012] a user interaction weighted score, i.e. an engagement score from the historical data of [0199]); 
Although Gurha teaches the engagement score as above, and defining fields for which content needs to be extract (types) as in [0199], these fields having to do with the ACEM data analytics platform as in [0194], where the ACEM is used for registrations, it does not explicitly state a number of fields.
Bhatia teaches generating based on information, an output comprising a number and a type of one or more registration fields  equal to what is determined ([0178] defined number of fields for which to be extracted which is outputted and selected based on the results as in [0197]), and
displaying the user-specific registration optimization output via an application user interface of the application ([0293] output to a display device shows Facebook account being able to use username/password of Facebook, based on the user wanting to create an account, a triggering event, and this is done on an application user interface, an interface, of the application in Facebook).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the defined fields which defines content that need to be extracted of Gurha, with the fields defined by Bhatia, as they are analogous art which teach solutions to issues with utilization of data for advertising purposes, and the combination would lead to an increase in traffic and sales as per [0225] of Bhatia.
Although Bhatia teaches a defined number of fields, it does not explicitly state a determined number of fields.
Landing teaches a determined number of fields for a landing page in order to get more leads or for quality leads on pgs. 3-4, which is then used to determine an optimal number of fields as on p.4.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the defined fields of the combination of Gurha and Bhatia with the clearly determined number of fields for a purpose of Landing, as they are all analogous art along with the current invention which teach solutions to issues with utilization of data for advertising purposes, and the combination would lead to an increase in either number of leads or quality of leads as taught on p. 4 of Landing.

Regarding Claims 3 and 15, Gurha teaches wherein the historical user interaction data indicates multi-factor data ([0038-39] multi-source multi-target tracing of data) for user interests, user needs, and user source ([0358] collected data of user device, location, events, for entities of interest to a user, and [0210] user interests), and 
wherein determining user engagement score comprises applying a registration optimization model (As in Claim 1 above) to the multi-factor data, a registration optimization model that specifies respective weights for factors of the multi-factor data [0238] weighting scores are determined using nodes of the model for different factors and scoring for the model).
Regarding Claim 5, Gurha teaches wherein the historical user interaction data comprises a number of page views by the particular user, a duration of page views by the particular user, a date of page views by the particular user, posting a question, replying to a question, or viewing a reply to a question ([0306] web page views by a user, duration, time/date).
Regarding Claim 6, Gurha teaches wherein determining the user-specific engagement score comprises: 
determining a sub-score for the user based at least in part on forum activities of the user ([0152] subscore for different aspects to be used).
Regarding Claim 7, Gurha teaches 
wherein the software application comprises a web application ([1086] system/method queries tagged media content data based on key terms related to an item, which relates to user interactions with the item, on a social network software application), and 

Regarding Claim 8, Gurha teaches further comprising 
querying data indicating the interactions of the user with the application ([1086] system/method queries tagged media content data based on key terms related to an item, which relates to user interactions with the item, on a social network software application).
Regarding Claim 9, Gurha teaches wherein the one or more registration fields prompt the user to provide information comprising a name, an address, a phone number, an email address, a company name, or a country name ([0088] name, address, phone number, email, etc.).
Regarding Claim 10, Gurha teaches wherein the triggering event comprises detecting a user input on a selected link of the application that is indicative of a selected user engagement  ([0306] web page views by a user, duration, time/date – duration of view is detected user input).
Regarding Claim 11, Gurha teaches wherein the triggering event comprises a selected duration of time passing during which the particular user remains actively engaged with an application ([0306] web page views (an application) by a user, duration, time/date – duration of view is time passed for even).
Regarding Claim 12, Gurha teaches wherein the triggering event comprises detecting a user input from the user in a forum ([0306] web page views by a user, duration, time/date – duration of view is detected user input in a forum as in Claim 1 above or in any web page) associated with the application (As taught for the same reasons in Claim 1 above).
Regarding Claim 17, Gurha teaches the limitations of the claims for the same reasons and rationale as in Claims 10-12 above.

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurha (U.S. Publication No. 2016/0007083) in view of Bhatia (U.S. Publication No. 2015/0334469) in further view of Landing (NPL – How Long Should Your Landing Page Be?) in further view of Razvi (U.S. Publication No. 2014/0052502).

Regarding Claims 2, 14, and 19, the combination of Gurha and Bhatia teaches wherein generating the registration optimization output comprises applying a registration optimization model to the user data and the registration data as in Claim 1 above, which applies a model based on the weightings to all types of data as in [0238] and multiple other passages of Gurha.
Although Gurha teaches the querying of data as in Claim 1 above, it does not explicitly state that this is for the abandonment rate of prior users.  Neither does Bhatia.
Landing suggests abandonment of users as on p. 4 but does not explicitly state an abandonment rate.
Razvi teaches indicating abandonment rates of prior users as in [0018-19] where an abandonment rate and registration bounce rate is utilized by analyzed traffic data of users.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data analytics and models of the combination of Gurha and Bhatia with the analytics such as abandonment rate of Razvi, as they are all analogous art which teach solutions to data analytic, it is old and well known to perform analytics on retention rates as this was done by newspapers and magazines with their subscribers before the advent of the internet, and the combination would lead to an increase in web traffic and visitor engagement as in [0014] of Razvi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140052502 A1
Razvi; Nadim et al.
BALANCED WEB ANALYTICS SCORECARD
US 20160007083 A1
Gurha; Pyeush
Audience Content Exposure Monitoring Apparatuses, Methods and Systems
US 20150334469 A1
Bhatia; Manish et al.
Media Content Synchronized Advertising Platform Apparatuses and Systems
US 8892649 B2
Gopinath; Vinod Kumar et al.
Management of user profiles in a cloud based managed utility computing environment
US 8140515 B2
Pradhan; Tushar et al.
Personalization engine for building a user profile
US 20160088333 A1
Bhatia; Manish et al.
Media Content Synchronized Advertising Platform Apparatuses and Systems
US 20150358667 A1
Bhatia; Manish et al.
Mobile Remote Media Control Platform Apparatuses and Systems
US 9983775 B2
Jain; Praduman et al.
Dynamic user interfaces based on multiple data sources
US 20160260123 A1
Mishra; Kinshuk et al.
SYSTEM AND METHOD FOR PROVIDING ADVERTISEMENT CONTENT IN A MEDIA CONTENT OR STREAMING ENVIRONMENT
US 20160180248 A1
REGAN; PEDER
CONTEXT BASED LEARNING
US 20170039502 A1
Guman; Ron J et al.
SYSTEMS AND METHODS FOR EVALUATING AND SELECTING A HEALTHCARE PROFESSIONAL USING A HEALTHCARE OPERATING SYSTEM


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.